DETAILED ACTION

Acknowledgments

The present application is being examined under the AIA  first inventor to file provisions. 
This action is in reply to the application filed on 10/04/2019.
Claims 1, 2, 4-10, and 12-13
Claims 3, 11, and 14 have been cancelled.
Claims 1, 2, 4-10, and 12-13 are currently pending and have been examined.




Priority

	This application claims the benefit of provisional patent application U.S. Serial No. 62/741233 filed on 10/04/2018, which is incorporated herein by reference.  Applicant’s claim for the benefit of a prior-filed application under 35 USC §119(e) or under 35 USC §§ 120, 121, or 365© is acknowledged (See 37 CFR 1.78, and MPEP §211 et seq.).


Response to Arguments

Claims 1, 2, 4-10, and 12-13 overcome the 35 U.S.C. §101 rejection because the claims  are directed to eligible subject matter because the claims include limitations that are indicative of integration into a practical application (Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception).
Applicant’s arguments with respect to amended claim(s) 1, 2, 4-10, and 12-13 have been considered but are moot based on the newly applied portions of the previously relied upon references.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a user control configured” in claims 2, 4, and 5.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The Examiner notes that the specification contains sufficient structure for following elements of claim 2 invoking 112(f):
Claims 2, 4, and 5:
wherein the generated user interface includes a user control configured to allow the user to select the one or more influencers of the subset of the plurality of the influencers (see specification figs. 1-5, [0018, 0021])
	
	

	
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Haaland (US2018/0204243), hereinafter Haaland’243, in view of Haaland (US 2018/0150870) hereinafter, Haaland’870.
Claim 1. 
Haaland’243 discloses:
A system for data management comprising (campaign management, see [0015]) a first processor configured to (campaign management system, see [0015]; computer system/processor, see [0039]): 
analyze the received influence sales data to track, for each of the plurality of influencers (track the performance of the influencer, see [0049]), one or more of: (i) a total number of sales for a brand (track conversions (sales) [0106]) (ii) sales associated with different 
generate a user interface for display on a computing device associated with a user (user interface for viewing influencers, figure 1A, [0045, 0046]);
cause to be displayed, on the computing device, the generated user interface (user interface for viewing influencers, figure 1A, [0045, 0046]); receive, over the electronic network, a plurality of campaign rules associated with the brand from  the computing device associated with the user, the plurality of campaign rules having been input by the user via the user interface; (receiving campaign goals to later match with influencer groups, see [0046-0048]; campaign rules may include budgetary limits, demographic targets, geographic targets, etc, see figure 4); and 
apply the plurality of campaign rules to the analyzed influencer sales data to identify a subset of the plurality of influencers that satisfy the plurality of campaign rules (system aligns advertising campaign with group members resulting in the potential to add or remove members, see [0054, 0084]) 
cause the identified subset to be displayed to the user via the user interface (system aligns advertising campaign with group members resulting in the potential to add or remove members, see figure 1A, [0054, 0084]); and 
receive, over the electronic network, a selection of one or more influencers of the subset from the computing device associated with the user, the one or more influencers of the subset having been selected by the user via the user interface (system aligns advertising campaign with group members resulting in the potential to add or remove members, see figure 1A, [0054, 0084])
Haaland’243 does not disclose:
receive, over an electronic network, influencer sales data identifying one or more products and sales for each of a plurality of influencers from at least one server associated with one or more online stores
Haaland’870 teaches:
configured to receive data identifying products and sales for each of a plurality of influencers (collecting influencer statistics including sales, conversions, and products, see [0085, 0147])
the data identifying products and sales (collecting influencer statistics including sales, conversions, and products, see [0085, 0147])
It would have been obvious to one of ordinary skill in the art to combine the system and method social media influencer group management of Haaland’243 with the social media influencer marketplace of Haaland’870 because 1) a need exists for an advertising to arrange campaigns with the most appropriate social media influencers (see Haaland’243 [0004, 0005]) and Haaland’243’s need to rank influencers in some manner (see Haaland’243 [0057]); and 2) a need exists for ranking social media influencers in a marketplace to determine appropriate incentives (see Haaland’870 [0001-0003]). By combining the social media influence grouping and ranking system of Haaland’243 with the metrics used to rank social media influencers of Haaland’870, a more effective mechanism of defining social media influencers and groups is created.
Claim 2. 
The combination of Haaland’243 and Haaland’870 teaches all of the claimed limitations of claim 1 above; Haaland’243 further  discloses:
wherein the (campaign management, see [0015])  generated user interface includes a user control configured to allow the user to select the one or more influencers of the subset of the plurality of influencers (ability to select influencers, see figure 1A, [0026, 0054]).  
25Claim 4. 
The combination of Haaland’243 and Haaland’870 teaches all of the claimed limitations of claim 1 above; Haaland’243 further  discloses:
wherein the generated user interface includes a plurality of user controls configured to allow the user to define the 5plurality of campaign rules (GUI for selection, see figure 1A, set performance criteria, see figure 4, [0046-0048]).  
Claim 5. 
The combination of Haaland’243 and Haaland’870 teaches all of the claimed limitations of claim 1 above; Haaland’243 further  discloses:
wherein the generated user interface includes one or more user controls configured to allow the user to track a campaign for the brand (track an influencer and campaign performance, see [0049, 0048]).  
Claim 6. 
The combination of Haaland’243 and Haaland’870 teaches all of the claimed limitations of claim 1 above; Haaland’243 further  discloses:
wherein the first processor is further configured to generate an influencer portal with a plurality of user controls for the one or more selected influencers of the subset (GUI/portal with influencer data, see figure 1A).  
20 Claim 7. 
The combination of Haaland’243 and Haaland’870 teaches all of the claimed limitations of claim 1 above; Haaland’243 further  discloses:
wherein the computing device is a first computing device, and wherein the first processor is further configured to (computer system/processor/device, see [0039]):
receive campaign data for a plurality of additional brands from a plurality of second computing devices (multiple brands sending campaign parameters, see [0003, 0047, 0061]); and 
generate one or more user controls configured to enable each user associated with the plurality of second computing devices to select campaign-related 25functions (GUI, figure 1A, campaign management, see [0015, 0026]).  
Claim 8. 
The combination of Haaland’243 and Haaland’870 teaches all of the claimed limitations of claim 7 above; Haaland’243 further  discloses:
wherein the 30first processor is further configured to generate one or more user-selectable controls configured to allow each user associated with the plurality of second computing devices to create a campaign for a corresponding one or the plurality of additional brands (user selectable/GUI, see Figure 1A, creation and matching of campaign, see [0046-0048]).  
Claim 9. 
The combination of Haaland’243 and Haaland’870 teaches all of the claimed limitations of claim 7 above; Haaland’243 further  discloses:
wherein first processor is further configured to generate one or more user-selectable controls configured to 5allow each user associated with the plurality of second computing devices to select an influencer for a corresponding campaign associated with one of the plurality of additional brands (adding and removing members of the curated group for a campaign, see [0047, 0054, 0084]).  
Claim 10. 
The combination of Haaland’243 and Haaland’870 teaches all of the claimed limitations of claim 7 above; Haaland’243 further  discloses:
wherein 10the first processor is further configured to generate one or more user-selectable controls configured to allow each user associated with the plurality of second computing devices to...
Haaland’243 does not disclose but Haaland’870 teaches:
evaluate campaign completion metrics for a corresponding campaign associated with one of the plurality of additional brands and to change a status of the corresponding campaign to completed (status of campaign, ending of campaign, see figure 3 and [0066, 0122, 0123])
It would have been obvious to one of ordinary skill in the art to combine the system and method social media influencer group management of Haaland’243 with the social media influencer marketplace of Haaland’870 because 1) a need exists for an advertising to arrange campaigns with the most appropriate social media influencers (see Haaland’243 [0004, 0005]) and Haaland’243’s need to rank influencers in some manner (see Haaland’243 [0057]); and 2) a need exists for ranking social media influencers in a marketplace to determine appropriate incentives (see Haaland’870 [0001-0003]). By combining the social media influence grouping and ranking system of Haaland’243 with the metrics used to rank social media influencers of Haaland’870, a more effective mechanism of defining social media influencers and groups is created.
Claim 12. 
The combination of Haaland’243 and Haaland’870 teaches all of the claimed limitations of claim 7 above.
Haaland’243 does not disclose but Haaland’870 teaches:
wherein the plurality of influencer portal systems each comprises a campaign posting system operating on one of the plurality of second processors and configured to receive campaign data and to generate one or more user controls identifying posted campaigns that are 25available to a user (marketplace with available campaigns, see [0016, 0122, 0123]).  
It would have been obvious to one of ordinary skill in the art to combine the system and method social media influencer group management of Haaland’243 with the social media influencer marketplace of Haaland’870 because 1) a need exists for an advertising to arrange campaigns with the most appropriate social media influencers (see Haaland’243 [0004, 0005]) and Haaland’243’s need to rank influencers in some manner (see Haaland’243 [0057]); and 2) a need exists for ranking social media influencers in a marketplace to determine appropriate incentives (see Haaland’870 [0001-0003]). By combining the social media influence grouping and ranking system of Haaland’243 with the metrics used to rank social media influencers of Haaland’870, a more effective mechanism of defining social media influencers and groups is created.
Claim 13. 
The combination of Haaland’243 and Haaland’870 teaches all of the claimed limitations of claim 7 above.
Haaland’243 does not disclose but Haaland’870 teaches:
wherein the plurality of influencer portal systems each comprises a campaign tracking system operating on one of the plurality of second processors 30and configured to receive campaign status data and to generate one or more user controls identifying campaign tracking metrics (marketplace with available campaigns and campaign status data, see [0016, 0122, 0123]).  
It would have been obvious to one of ordinary skill in the art to combine the system and method social media influencer group management of Haaland’243 with the social media influencer marketplace of Haaland’870 because 1) a need exists for an advertising to arrange campaigns with the most appropriate social media influencers (see Haaland’243 [0004, 0005]) and Haaland’243’s need to rank influencers in some manner (see Haaland’243 [0057]); and 2) a need exists for ranking social media influencers in a marketplace to determine appropriate incentives (see Haaland’870 [0001-0003]). By combining the social media influence grouping and ranking system of Haaland’243 with the metrics used to rank social media influencers of Haaland’870, a more effective mechanism of defining social media influencers and groups is created.


CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references are cited to further show the state of the art with respect to creating social media influencing groups for promotional purposes:
U.S. Pub No. 2020/0234339 to McGrath disclosing a system and method for coordinating influencers on social media networks.
U.S. Pub No. 2020/0104337 to Kelly disclosing systems and methods for identifying markers of coordinated activity in social media markets.

U.S. Pub No. 2019/0026786 to Khoury disclosing a platform for managing social media content throughout and organization.
U.S. Pub No. 2019/0012746 to Sullivan disclosing a system and method for evaluating the true reach of social media influencers.
U.S. Pub No. 2018/0047114 to Haaland disclosing synchronous social media advertisement using one or more influencers.
U.S. Pub No. 2012/0158476 to Neystadt disclosing a social media marketing manager system.
U.S. Patent No. 10,643,251 to Hanson disclosing a platform for locating and engaging content generators.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Cross whose telephone number is (571)270-7549.  The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.C/Examiner, Art Unit 3681                                                                                                                                                                                                   

/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681